WEIS, Circuit Judge,
dissenting.
Based on my independent research as well as my experience as a Common Pleas Judge and Pennsylvania practitioner, I, too, am convinced that the majority has erred in its interpretation of the state procedural rules. I believe that, properly construed, the rules do provide the process that is due in the context of a postjudgment proceeding. I agree with Judge Aldisert’s thorough analysis of the Pennsylvania Rules and, therefore, dissent from the majority’s holding to the contrary.
I also share Judge Aldisert’s misgivings about the desirability and effectiveness of the notice required by the majority. There are simply too many variations and nuances in the Pennsylvania exemption laws to permit the preparation of a brief yet comprehensive, and simple yet precise, explanation that will be of assistance to the average debtor. The fragmented approach taken by the majority in this case inevitably will lead to further litigation and the same overkill that has characterized the excrescent disclosure requirements created by administrative and judicial interpretations of the Truth in Lending Act.
There comes a point at which too much information serves to confuse rather than to clarify. A form notice for use in all postjudgment executions will certainly fail to address some situations and only result in further uncertainty. For example, the notice suggested by the majority would include reference to the $300 exemption under Pennsylvania law. But the statute, 42 Pa.C.S.A. § 8123(b), also provides that the exemption does not apply to any judgment:
(1) For support.
(2) Debtor who is not an individual.
(3) Obtained for board for four weeks or less.
(4) For $100 or less obtained for wages for manual labor.
(5) Obtained in mortgage foreclosure.
If the notice is to be accurate, presumably information on these exceptions to the $300 exemption should be given also.
But even the inclusion of these exceptions will not render the notice completely accurate. There are, for example, many persons who do not obtain social security but are living on modest pensions that are also exempt under Pennsylvania law. 42 Pa.C. S.A. § 8124. Their situation is no better than that of the plaintiff here and on an equitable basis should be treated the same. One of two approaches could be taken in drafting notices to these persons, and others as well, of their rights under the Pennsylvania statute. A single notice, reiterating as it must almost all of the exemptions from execution statute, could be devised for general use. Such a notice, however, would prove too technical and cumbersome. Alternatively, individualized notices, requiring as they will, knowledge of each debtor’s particular circumstance, could be written. Neither solution would be practical.
Moreover, I am not impressed with the equities of imposing additional procedural burdens on a creditor who has already been put to the trouble and expense of securing a judgment against a debtor who has failed to meet his obligations. The identities of the parties to this litigation and their relative ability to cope with the problem may *94obscure that circumstance somewhat, but our decision affects all creditors and debtors within the Circuit.
Some responsibility for safeguarding the exemption could be placed upon the debtor. One suggestion comes to mind. A person in the position of the plaintiff, a judgment debtor who wishes to preserve the social security exemption with a minimum of trouble, could open a special bank account into which only his social security checks would be deposited. The bank would be notified of the contents of the account and thus in a position to raise the exemption issue upon garnishment. Although the Pennsylvania Procedural Rules do not mandate that the garnishee raise a defense of exemption, see 9 GOODRICH-AMRAM 2d § 3141(a):l.l (1977), the garnishee may choose to do so. I have little doubt that a bank, aware of the contents of the account, would promptly bring the matter to the attention of the sheriff and creditor and thus eliminate the need for litigation in almost all instances. Other arrangements might be devised to protect other exemptions in varying situations.
Because Pennsylvania law, as properly interpreted, does provide due process, and in any event, the remedy proposed is not effective, I dissent.